  Case 19-34574-KRH             Doc 458       Filed 05/14/20 Entered 05/14/20 23:39:18                      Desc Main
                                             Document     Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                NOTICE OF MOTION AND HEARING THEREON IF NECESSARY

           PLEASE TAKE NOTICE2 Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee of the bankruptcy estate of LeClairRyan PLLC, in the above-
    referenced Chapter 7 case (the “Case”), by counsel, filed her Trustee’s Motion for an Order
    Establishing Procedures Regarding the Prosecution of Actions Involving Former Attorneys and
    Certain Others and Memorandum in Support Thereof (the “Motion”). A copy of the Motion may
    be obtained by written request to dtabakin@tb-lawfirm.com.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion carefully and discuss them with your attorney, if you have one in this
    Chapter 7 Case. (If you do not have an attorney, you may wish to consult one).

           PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management, and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained, free of charge, by written


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
      Receipt of this notice does not mean you have been identified as a defendant; rather, the Trustee is
    investigating facts related to transactions that may have included you, and she will, after the completion of said
    investigation, make demand where appropriate.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 458     Filed 05/14/20 Entered 05/14/20 23:39:18             Desc Main
                                    Document     Page 2 of 3




 to request to dtabakin@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
 requested in the Motion, or if you want the Court to consider your views on the Motion, then, by
 May 25, 2020 (the “Objection Deadline”), you or your attorney must:

        File with the Court, either electronically or at the address shown below, a written response
        to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United States
        Bankruptcy Court for the Eastern District of Virginia and the Case Management
        Procedures. If you mail your written response to the Court for filing, you must mail it early
        enough so the Court will receive it on or before the Objection Deadline.

        If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Motion as conceded and enter an appropriate order
        granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court
        701 East Broad Street, Suite 4000
        Richmond, VA 23219

        In accordance with the Case Management Procedures, you must also serve a copy of your
        written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
        the Objection is received on or before the Objection Deadline.

        PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion on
 May 28, 2020, at 11:00 a.m. (or such time thereafter as the matter may be heard). In connection
 with the same, the undersigned will appear, unless otherwise directed by the Court, telephonically
 pursuant to Standing Order 20-4 before The Honorable Kevin R. Huennekens, United States
 Bankruptcy Judge, in Room 5000, of the United States Courthouse, 701 E. Broad Street Richmond,
 Virginia 23219. Any party desiring to object or otherwise be heard with respect to the same shall
 also appear and be heard at such time.

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.




                                                 2
Case 19-34574-KRH         Doc 458     Filed 05/14/20 Entered 05/14/20 23:39:18              Desc Main
                                     Document     Page 3 of 3




                                          Respectfully submitted,

                                          LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: May 14, 2020                     By: /s/ Paula S. Beran
  Richmond, Virginia                      Paula S. Beran, Esquire (VSB No. 34679)
                                          David N. Tabakin, Esquire (VSB No. 82709)
                                          Tavenner & Beran, PLC
                                          20 North 8th Street
                                          Richmond, Virginia 23219
                                          Telephone: (804) 783-8300
                                          Telecopier: (804) 783-0178

                                                  Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 14th day of May 2020, a
 true copy of the foregoing Motion was sent electronically and/or by first-class mail to: (a) the
 Office of the United States Trustee; (b) parties who the Trustee is currently investigating to
 determine if said Person benefited from a transfer involving a FAO Action whose address the
 Trustee has been able to locate in the Debtor’s books and records; (c) the Core Parties and 2002
 List as defined in the Order Establishing Certain Notice, Case Management, and Administrative
 Procedures, ECF No. 38; and (d) all parties that properly filed a request for notice of papers in this
 case pursuant to Bankruptcy Rule 2002 (as indicated on the service list maintained at the office of
 Tavenner & Beran, PLC).

                                                /s/ Paula S. Beran
                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                   3
